DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 43-61 are pending and have been examined in this application.  Claims 1-42 were canceled and claims 43-61 were added in the preliminary amendment filed 5/18/2021. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 11/24/2020 and 2/24/2021 have been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver for receiving customer-related information…” of claim 43 (this appears to be described on pg. 2 of applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites “wherein a notification including the customer-related information is sent to the baggage sortation system to perform re-routing of the bag from the first destination to the further destination” and thus recites a step for sending a notification to the baggage sortation system. However, since claim 46 depends upon claim 43 which recites “A bag delivery system”, claim 46 is indefinite because it does not recite any element for performing this step, and it is then unclear which element of the bag delivery system, if any, is performing the step of sending the notification. 
For the purposes of further examination, the examiner interprets claim 46 such that any element of the bag delivery system or any other element outside the bag delivery system may perform the step of sending the notification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: 
  Independent claim 43 and the respective dependent claims 44-52 recite “A bag delivery system comprising: a receiver…a scanner…a baggage sortation system…and a transmitter…” (i.e. a machine). Independent claim 53 and the respective depending claims 54-61 recite “A bag delivery method…” (i.e. a process). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One: 
Claims 43 and 53 recite limitations for receiving customer-related information associated with a bag; receiving a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information; identifying the bag based on the customer-related information; re-routing the bag from a first destination to a further destination; and sending a delivery request including the further destination and the final destination to a delivery service provider for the bag to be delivered from the further destination to the final destination. These limitations of independent claims 43 and 53 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 43 and 53 above amount to processes for routing baggage and sending a delivery request to a delivery service provider based on a customer request and customer-related information. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction/business relations and managing interactions between people (e.g. managing and arranging transport of the customer’s baggage to a final destination by a delivery service provider, based on a customer request and customer-related data), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 43 and 53 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing and arranging transport of the customer’s baggage to a final destination by a delivery service provider, based on a customer request and customer-related data) using generic computer components (i.e. a bag delivery system comprising a receiver, a scanner, and a transmitter, wherein the receiver and transmitter are merely being used to receive and transmit data). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Furthermore, as the receiver and transmitter are merely being used to receive and transmit data, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Claim 43 also recites “a baggage sortation system” for re-routing the bag, which merely links this step of the abstract idea (re-routing the bags) to a particular technological environment or field of use (to application using “a baggage sortation system” to carry out the abstract idea) wherein a baggage sorting system is used in its ordinary capacity. Additionally, while claims 43 and 53 recite a scanner used to identify the bag, this is nothing more than insignificant extrasolution activity (i.e. mere data gathering used to carry out the abstract idea) that does not integrate the abstract idea into a practical application. Notably, claim 53 does not even recite any bag delivery system, receiver, transmitter, or baggage sortation system elements. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, independent claims 43 and 53 are directed to an abstract idea. 
Step 2B:
Claims 43 and 53 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing and arranging transport of the customer’s baggage to a final destination by a delivery service provider, based on a customer request and customer-related data) using generic computer components (i.e. a bag delivery system comprising a receiver, a scanner, and a transmitter). The receiver and transmitter are merely being used to receive and transmit data, and the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Claim 43 also recites “a baggage sortation system” for re-routing the bag, which as mentioned above merely links this step of the abstract idea (re-routing the bags) to a particular technological environment or field of use (to application using “a baggage sortation system” to carry out the abstract idea) wherein a baggage sorting system is used in its ordinary capacity. Additionally, while claims 43 and 53 recite a scanner used to identify the bag, this is nothing more than insignificant extrasolution activity (i.e. mere data gathering used to carry out the abstract idea) that does not integrate the abstract idea into a practical application. As per MPEP 2106.04(d)(II), electronically scanning or extracting data amounts to well-understood, routine, and conventional activity. See Content Extraction. It is also noted that claim 53 does not recite any bag delivery system, receiver, transmitter, or baggage sortation system elements that are recited in claim 43. Considering the additional elements above in an ordered combination does not alter the analysis above. Therefore, claims 43 and 53 do not recite anything that amounts to significantly more than the abstract idea. 
Dependent Claims 44-52 and 54-61:
Dependent claims 44-52 and 54-61 are directed to the same abstract idea as independent claims 43 and 53 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 44-45, 47-52, and 54-61 further describe the abstract idea above by reciting limitations further describing the customer-related information (claims 44-45), a bag tracking service to provide bag location information/receiving bag location information from a bag tracking service (claims 47, 56), notifying a customer that the bag is delivered (claims 48, 54), estimating a bag delivery time (claims 49, 57, 58), predicting a delivery time using historical data (claim 50), further describing the first destination and terminal locations, and receiving and sending a second delivery request (claims 51, 59), further describing the first destination and further destination (claims 52, 61), sending a notification (claim 55), and steps for collecting/delivering the bag and loading the bag onto a transport network (claim 60). Dependent claim 46, 48-51, 55, and 57-59 also recite additional elements (i.e. a notification sent to the baggage sortation system of claims 46/55; a mobile application for notifying a customer of claim 48; a delivery time database storing weather/time/flight information of claims 49/57; a delivery time database of claims 50/58; the transmitter sending a second delivery request of claims 51/59) used to receive, store, or transmit data that amounts to the ordinary use of a computer to receive, store, or transmit data and thus equates to mere instructions to “apply it.” However, none of these elements integrate the abstract idea into a practical application under any of the considerations discussed in MPEP 2106.04(d) or amount to significantly more than the abstract idea under any of the considerations discussed in MPEP 2106.05. 
Therefore, claims 43-61 are ineligible under § 101 as they are directed to an abstract idea without reciting anything that integrates the abstract idea into a practical application or amounts to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-47, 49-53, and 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110267192 A1 to Goldman et al. (Goldman) in view of US 20180350024 A1 to Kaufman. 

Claim 43: Goldman teaches: 
A bag delivery system (Goldman: Figures 1-2, and ¶ 0014-0015, ¶ 0023-0024 showing baggage tracking and sortation systems) comprising: 	 
a receiver for receiving customer-related information associated with a bag (Goldman: ¶ 0028, ¶ 0031 showing receiving information associated with the bag, which as per ¶ 0015 includes identification information such as flight number, ticket number, etc.) and a customer request to re-route the bag (Goldman: ¶ 0031 showing customer request, ¶ 0033 showing customer request modified to re-route the bag based on the tracking information in ¶ 0028-0031), 
a scanner for identifying the bag based on the customer-related information (Goldman: ¶ 0016, ¶ 0017, and ¶ 0031 showing scanning the bags to identify all bags associated with the customers); 
a baggage sortation system for re-routing the bag from a first destination to a further destination (Goldman: Fig. 2 and ¶ 0023-0026 showing re-routing bag from at least a first destination (i.e. any of nodes 1 through 3, to alternate node T2 instead of the original terminating node T1); and 

With respect to the following limitation, Goldman does not explicitly teach both a unique identifier/destination in the request, but Kaufman teaches: 
the customer request including a final destination and a unique identifier associated with the customer-related information (Kaufman: ¶ 0033-0035 showing the customer request includes a final baggage destination and at least some identifier associated with the customer, e.g. “name, telephone number, other personally identifying information”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a final destination/identifier information in the customer request as taught by Kaufman in the baggage management system of Goldman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would also have found it obvious to do so at the time of the invention “to enable delivery of baggage to the user 106 at the destination at the specified time” (Kaufman: ¶ 0044). 

With respect to the remaining limitation: 
a transmitter for sending a delivery request including the further destination and the final destination to a delivery service provider for the bag to be delivered from the further destination to the final destination
While Goldman teaches a request to reroute the baggage to a further destination (e.g. a holding area) as cited above, Goldman does not explicitly teach a sending a request specifying the further destination and the final destination to a delivery service provider to deliver the bag from the further destination to the final destination. 
However, Kaufman teaches sending a request to a driver/delivery service provider, the request informing a driver of a route to a delivery service provider to deliver a user’s baggage from a baggage pickup location, which may be a baggage holding location, to a final destination (Kaufman: ¶ 0041; also generally see ¶ 0042-0043 describing the baggage delivery to the final destination, and ¶ 0044 describing a process for changing a final baggage destination). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending a route requesting a driver to deliver baggage from a baggage pickup location/holding location to a final destination of the user of Kaufman in the baggage management system of Goldman/Kaufman with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “When traveling with baggage, a user must either keep the baggage in their possession or find a place to securely store the baggage. In the case of a user visiting several locations (e.g., points of interest on a vacation or different companies on a business trip), the user either would have to find a suitable place to store the baggage or haul the baggage to each location” (Kaufman: ¶ 0016) and “to enable delivery of baggage to the user 106 at the destination at the specified time” (Kaufman: ¶ 0044).

Claim 44: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein the customer-related information is associated with the bag during check in (Goldman: ¶ 0015 showing “the baggage items will include identification information (e.g., flight number, destination airport codes, ticket number and the like) so as to enable a baggage handling system to manage transport of the baggage throughout various baggage handling node”; also see ¶ 0016)

Claim 45: Goldman/Kaufman teach claim 43. With respect to the following limitation, Goldman does not explicitly teach customer-related information including a name, PNR or licence plate number, however, Kaufman teaches: 
wherein the customer-related information includes a customer name, a passenger name record (PNR) and/or a licence plate number (LPN) (Kaufman: ¶ 0024 “A user ID, such as an account number, telephone number, name, and/or the like, can be associated with the baggage claim identifier in a database”; ¶ 0033 showing request that includes “name, telephone number, other personally identifying information”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include customer-related information including a customer name as taught by Kaufman in the baggage management system of Goldman/Kaufman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 46: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein a notification including the customer-related information is sent to the baggage sortation system to perform re-routing of the bag from the first destination to the further destination (Goldman: ¶ 0016, ¶ 0015-0018 showing scanning the bag check tags, which as per ¶ 0015 contain the customer related information at each node, and ¶ 0028-0030, ¶ 0033 showing customer requests to divert the baggage is sent; Fig. 2 showing multiple nodes, i.e. at least first destination and further destination)

Claim 47: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
a bag tracking service for providing bag location information wherein the bag tracking service is a flight tracker or a baggage tracker (Goldman: ¶ 0027-0034 and Fig. 4 showing bag tracking system for providing notifications of baggage arrival at each node location)

Claim 49: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein the baggage sortation system comprises a delivery time database which stores at least one of weather information, time information (Goldman: ¶ 0017, ¶ 0024-0028, and ¶ 0030 showing transit times and arrival time stored in DB) and flight operator information for estimating a bag delivery time (Goldman: as seen above, see ¶ 0017, ¶ 0024-0028, ¶ 0030 showing that the transit times/arrival time info is used to predict bag arrival time)

Claim 50: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein the baggage sortation system comprises a delivery time database which stores historical data regarding how long it took to deliver a previous bag (Goldman: ¶ 0017, ¶ 0030 showing database platform that stores transit timing information for predicting the transit time between nodes; ¶ 0017 “timing information may be based on historical averages”), wherein the baggage sortation system is configured to predict a delivery time of the bag based at least in part on the historical data (Goldman: ¶ 0017, ¶ 0025-0027 showing predicting arrival times of customer baggage for at least a terminating node based on the transit times between nodes)

Claim 51: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein the first destination is a first terminal location in particular a destination airport (Goldman: ¶ 0026 showing any one of the nodes may include terminal location at destination airport) and wherein the receiver is further configured to receive a customer request to re-route the bag from a pick-up location to a further terminal location in particular an origin or departure airport (Goldman: ¶ 0033 showing customer request to re-route baggage, e.g. from a baggage carousel to a holding area at a origin or departure airport), 
wherein the first terminal location and further terminal location are connected in a transport network (Goldman: Figs. 2-3, ¶ 0023-0026 showing nodes, i.e. terminal locations located in either departure or destination airports, connected in transport network); and 

With respect to the following limitation, Goldman does not explicitly teach, however, Kaufman further teaches: 
wherein the transmitter is configured to send a second delivery request including the pick-up location and the further terminal location to a second delivery service provider for the bag to be collected from the pick-up location and delivered to the further terminal location (Kaufman: ¶ 0023, ¶ 0036 showing transportation of the baggage includes sending a route and assigning at least a second driver to deliver the bags from a pickup location to a hub or from hub to destination; ¶ 0037 showing this further terminal location could be at an airport)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending a route requesting multiple drivers (i.e. at least a second delivery service provider) to deliver baggage from a baggage pickup location further airport destination of Kaufman in the baggage management system of Goldman/Kaufman with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “When traveling with baggage, a user must either keep the baggage in their possession or find a place to securely store the baggage. In the case of a user visiting several locations (e.g., points of interest on a vacation or different companies on a business trip), the user either would have to find a suitable place to store the baggage or haul the baggage to each location” (Kaufman: ¶ 0016) and “to enable delivery of baggage to the user 106 at the destination at the specified time” (Kaufman: ¶ 0044).

Examiner’s Note: Under the broadest reasonable interpretation, the second delivery request is not tied to the first destination, the further destination, and the final destination as described in claim 43 and therefore only required sending a request to deliver the baggage from a pickup location to a terminal location at an origin or departure airport. 

Claim 52: Goldman/Kaufman teach claim 43. Goldman, as modified above, further teaches: 
wherein the first destination is a first terminal location at a destination airport and wherein the further destination is a further terminal location at an origin airport (Goldman: ¶ 0026 showing “at the departure airport: node 1 may define a ticket agent, node 2 a bag room, node 3 a ramp agent, node T1 the departure aircraft and the alternate node T2 a holding area or alternative departure aircraft…At the destination airport: node 1 may define the arriving aircraft, node 2 a ramp agent, node 3 a conveyer, node T1 a baggage carousel for nominally receiving the baggage items from the arriving aircraft, and the alternate node T2 a holding area (e.g., in the instance that the baggage items are diverted from the baggage carousel to a holding area)”)

Claim 53: See the rejection of claim 43 reciting analogous limitations. Goldman further teaches A bag delivery method (Goldman: ¶ 0027-0034, Fig. 4; also see ¶ 0005-0007). 

Claim 55: See the rejection of claim 46 above reciting analogous limitations. 

Claim 56: Goldman/Kaufman teach claim 53 as seen above. Goldman further teaches: 
the step of receiving bag location information from a bag tracking service (Goldman: ¶ 0027-0034 and Fig. 4 showing bag tracking system for providing notifications of baggage arrival at each node location)

Claim 57: Goldman/Kaufman teach claim 53 as seen above. Goldman further teaches: 
the step of estimating a bag delivery time (Goldman: as seen above, see ¶ 0017, ¶ 0024-0028, ¶ 0030 showing that the transit times/arrival time info is used to predict bag arrival time) based, at least in part, on at least one of weather information, time information (Goldman: ¶ 0017, ¶ 0024-0028, and ¶ 0030 showing transit times and arrival time stored in DB), and flight operator information stored in a delivery time database

Claim 58: Goldman/Kaufman teach claim 53 as seen above. Goldman further teaches: 
the step of estimating a bag delivery time (Goldman: ¶ 0017, ¶ 0025-0027 showing predicting arrival times of customer baggage for at least a terminating node based on the transit times between nodes) based, at least in part, on historical data regarding how long it took to deliver a previous bag stored in a delivery time database (Goldman: ¶ 0017, ¶ 0030 showing database platform that stores transit timing information for predicting the transit time between nodes; ¶ 0017 “timing information may be based on historical averages”)

Claim 59: See the rejection of claim 51 above reciting analogous limitations. 

Claim 60: Goldman/Kaufman teach claim 53. Goldman, as modified above, further teaches: 
collecting the bag from a pick-up location and then delivering the bag to a further terminal location (Goldman: Figs. 2-3, ¶ 0015, ¶ 0023-0026 showing baggage handling system in which baggage is transported from node to node, i.e. collected from a pick-up location such as any of node 1, and delivered to a further terminal location such as node 2); and 
loading the bag onto a transport network at the further terminal location, for transportation to a first terminal location (Goldman: Figs. 2-3, ¶ 0015, ¶ 0023-0026 similar to above, showing the baggage is transported through the baggage handling systems at departure and destination airports, i.e. transport network, to any of the next nodes (e.g. node 3, node T1 or T2)
Examiner’s Note: The limitations above require “a pick-up location,” “a further terminal location,” and “a first terminal location” and therefore any 3 node locations through which the bags travel as described in Goldman above would read on the transport of the bag between these locations. 

Claim 61: See the rejection of claim 52 above reciting analogous limitations. 

Claims 48 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110267192 A1 to Goldman et al. (Goldman) in view of US 20180350024 A1 to Kaufman, and further in view of US 20180330133 A1 to Bruce et al. (Bruce). 

Claim 48: Goldman/Kaufman teach claim 43. With respect to the following limitation: 
a mobile application for notifying a customer that the bag has been delivered to the final destination
While Goldman teaches a mobile phone/user equipment of a user receives tracking information associated with their baggage (Goldman: ¶ 0021, ¶ 0032), Goldman/Kaufman do not explicitly teach notifying the customer upon delivery of the bag to the final destination. However, Bruce teaches transmitting an arrival notification to the customer’s mobile device, informing the customer of the arrival of the baggage at the final destination (Bruce: ¶ 0054 “the reporting module 117 may further transmit the arrival information of the baggage at the final destination to the client device 129, informing the customer of the arrival of the baggage at the final destination”; ¶ 0047 specifying client device is mobile computing device programmed to receive the notifications). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the *** of Bruce in the baggage management system of Goldman/Kaufman with a reasonable expectation of success of arriving at the claimed invention, with the motivation of  improving customer satisfaction (Bruce: ¶ 0004) by “allowing the customer to monitor the progress of the baggage” (Bruce: ¶ 0014) and “allows for customers to track and monitor each step in the itinerary of the baggage's scheduled route (Bruce: ¶ 0015).

Claim 54: See the rejection of claim 48 above reciting analogous limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628